Citation Nr: 1112529	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for neck pain. 

2.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from February 1986 to August 1986 and January 2004 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part of the March 2007 decision, the RO denied service connection for neck pain and a left knee condition. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Iraq as a member of the South Carolina National Guard.  The Veteran reported that while serving in Iraq in March 2004 he was riding in a vehicle that hit an area of road that caused them to drop about four feet.  Since that time he has had headaches and stiffness in his neck.  It is documented in the Veteran's service treatment records that in March 2005 he reported neck pain.  In April 2006 the Veteran reported that he was still having neck pain associated with headaches.  In March 2007 he reported that in the past two years he was under a physician's care for neck problems and had neck pain.  The RO denied the claim for service connection in part because of the lack of a diagnosed disorder involving the neck.

An October 2006 VA treatment note indicated that the Veteran injured his neck in Iraq and that he had pain since 2005.  A November 2006 MRI cervical spine study revealed degenerative disc disease at C4-5 and C5-6 with mild disc bulge/osteophyte complex at C5-C6 that produced mild acquired central spinal canal stenosis and mild acquired neural foramina stenosis.  

The Veteran was afforded a VA examination in January 2008 and the VA examiner opined that the Veteran's current diagnosis of degenerative disk disease was less likely than not related to complaints in service.  The rationale for his opinion was that there was no evidence showing a chronic diagnosis of arthritis within the one year presumptive period following separation from service.  The examiner also stated that he could not find the Veteran's civilian records that may have provided the diagnosis within a year from service.  

After a careful review of the Veteran's claims file the Board finds that the only record from the Veteran's civilian doctor at the Laurens Family Practice is a November 2007 physical therapy referral.  It does not appear that all available records are in the claims file.  The matter should be remanded so that an attempt could be made to obtain all pertinent treatment records from the VA and Laurens Family Practice.  The Veteran should then be afforded a new VA examination to determine the nature and likely etiology of any neck condition.  

Turning to the knee, an October 2006 VA treatment note indicated that the Veteran hurt his knee during service.  While an x-ray study did not reveal any abnormalities, the Veteran reported left knee pain while running and he indicated that it could prevent him for walking for a week or two. The RO denied the Veteran's claim for service connection for a left knee disorder in March 2007, in part based on the lack of a diagnosed left knee disorder.  The record contains an April 2007 VA outpatient treatment record that includes a diagnosis of a possible medial meniscus tear.  The Veteran has not been afforded a VA examination for his left knee.  The Veteran should be afforded a VA examination to determine the nature and likely etiology of the Veteran's left knee condition.  

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

The RO should request all pertinent records from the VA and from Laurens Family Practice.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of cervical spine condition, to include neck pain.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether cervical spine condition, to include neck pain is due to or aggravated by service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify if the Veteran has a current diagnosis of a cervical spine condition.  The examiner should provide a medical opinion as to whether it is at least as likely as not that any diagnosis of the cervical spine is due to or aggravated by service.  

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of a left knee condition.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether a left knee condition is due to or aggravated by service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify if the Veteran has a current diagnosis of  a left knee condition.  The examiner should provide a medical opinion as to whether it is at least as likely as not that any diagnosis of left knee condition is due to or aggravated by service.  

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
  
The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

